Lundberg Stratton, J.,
dissenting. I respectfully dissent from the majority. I would find that the Family Educational Rights and Privacy Act (“FERPA”) requires respondents to delete “personally identifiable information” from student disciplinary records. “Personally identifiable information” includes the name of a student or student’s family member and “information that would make the student’s identity easily traceable.” Section 99.3, Title 34, C.F.R.
This court previously stated that Ohio’s Public Records Act, at R.C. 149.43(A), expressly excludes records, the release of which would violate state or federal law. State ex rel. Beacon Journal Publishing Co. v. Akron (1994), 70 Ohio St.3d 605, 607, 640 N.E.2d 164, 166. As federal law, FERPA provides:
“No funds shall be made available under any applicable program to any educational agency or institution which has a policy or practice of permitting the *174release of education records (or personally identifiable information contained therein other than directory information * * *) of students without the written consent of their parents * * *.” Section 1232g(b)(l), Title 20, U.S.Code.
Under FERPA, the statutory definition of “education records” is all-inclusive, covering “those records, files, documents, and other materials, which (i) contain information directly related to a student; and- (ii) are maintained by an educational agency or institution or by a person acting for such agency or institution.” Section 1232g(a)(4)(A), Title 20, U.S.Code.
FERPA threatens the loss of federal funds for a policy or practice of disclosure of education records. The majority finds that disciplinary records are not ■ education records. However, I believe this finding is clearly contrary to the history, language and intent of FERPA, as is well documented by the Secretary of Education in promulgating the regulations implementing FERPA. Therefore, I believe we have no choice, despite my strong support for the value of open records in our society, but to follow Congress’s dictates.
The majority primarily relies on Red & Black Publishing Co. v. Bd. of Regents of Univ. Sys. of Georgia (1993), 262 Ga. 848, 427 S.E.2d 257, as authority for concluding that the disciplinary records in dispute are subject to release because they are not education records and, consequently, not subject to FERPA. However, Red & Black was decided prior to the 1995 amendments to regulations implementing FERPA, in which the Secretary of Education clarified that disciplinary records were always included as education records under FERPA.
The 1995 amendments laid out a clear definition of “law enforcement records,” which the statute had specifically exempted from the disclosure prohibition:
“Law enforcement unit means any individual, office, department, division, or other component of an educational agency or institution, such as a unit of commissioned police officers or non-commissioned security guards, that is officially authorized or designated by that agency or institution to -
“(i) Enforce any local, State, or Federal law, or refer to appropriate authorities a matter for enforcement of any local, State, or Federal law against any individual or organization other than the agency or institution itself; or
(ii) Maintain the physical security and safety of the agency or institution.” Section 99.8(a)(1), Title 34, C.F.R.
Because the University Disciplinary Board is not a law enforcement unit, the law-enforcement exception to FERPA does not apply.
The Secretary of Education invited public comment before the amendments were promulgated. The Department of Education received over one hundred and fifty comments, with the majority of those responding stating that “to allow the release of student disciplinary records to the public without consent would *175compromise what they believe to be the fundamental educational mission of the campus judicial process.” Some argued that “campus judicial systems have been effective in responding to violations of institutional policy because of the privacy protections afforded to students by FERPA.” 60 F.R. 3464.
A minority of the comments dealt with the need to know about crime on campus. Concerning those comments, the Secretary stated, “[T]he issue of full public access to disciplinary hearing records concerning criminal and other nonacademic misconduct is an important part of the ongoing debate concerning safety on college campuses and * * *, given the competing interest involved, these issues need to be aired and argued in the legislative arena.” Id. As a result, the Secretary notified Congress of the need to address this important issue and offered to work with Congress in writing an appropriate amendment to FERPA. Id.
In explaining the 1995 amendments, the Secretary of Education acknowledged the holding in Red & Black, but noted that another state court more recently had reached the opposite conclusion, citing Shreveport Professional Chapter of Soc. of Professional Journalists v. Louisiana State Univ., Shreveport (Mar. 4, 1994), First Judicial District Court, Caddo Parish, La., No. 393,332, which found that student disciplinary records were not akin to law enforcement records and were education records.
Further, as in the Shreveport case, the relators argue that FERPA is not a law which prohibits disclosure, only that it provides for the withholding of federal funds for institutions that have a practice of releasing educational records. Regarding the question of whether FERPA prohibits not only funding but also disclosure, the court stated, “However, the intent- of Congress to withhold millions of federal dollars from universities that violate [the] Buckley [Amendment] is ample prohibition, regardless of how the word ‘prohibit’ is construed by the plaintiffs.” Shreveport at 17.
In addition, Section 1232g(b)(6), Title 20, U.S.Code permits postsecondary institutions to disclose to a victim of a crime of violence the results of any disciplinary proceeding conducted by the institution against the perpetrator. The Secretary noted that this specific statutory exception to the prohibition of disclosure, enacted in 1990 as part of the Student Right-to-Know and Campus Security Act, P.L. 101-542, Section 203, 104 Stat. 2381, 2385, and implemented by Section 99.31(a)(13), Title 34, C.F.R., demonstrated Congress’s view that disciplinary records are education records under FERPA. 60 F.R. 3465. Information about the type and the amount of crime on college campuses is also available under Section 668.47(a)(6), Title 34, C.F.R. (Student Assistance General Provisions), which implements the Student Righb-to-Know and Campus Security Act, and requires postsecondary institutions to report annually statistics regarding *176certain campus crimes, including sexual assaults, that have been reported to local police agencies or to any official of the institution who has significant responsibility for student and campus activities. 60 F.R. 3465.
A federal administrative agency, the Department of Education, has definitively interpreted the issue of whether disciplinary records are education records. When interpreting statutes, courts must give due deference to an administrative interpretation formulated by an agency which has accumulated substantial expertise, and to which Congress has delegated the responsibility of implementing the congressional command. Griggs v. Duke Power Co. (1971), 401 U.S. 424, 433-434, 91 S.Ct. 849, 854-855, 28 L.Ed.2d 158, 165.
The FERPA regulations leave no doubt that the records of the University Disciplinary Board are education records. In comments to the 1995 amendments, the Secretary of Education concluded:
“The Secretary remains legally constrained to conclude that records of an institution’s disciplinary action or proceedings are ‘education records’ under FERPA, not law enforcement unit records, and that excluding these records from the definition of ‘education records’ can be accomplished only through a statutory amendment of FERPA by Congress.” 60 F.R. 3464. Because their release is prohibited by federal law, as interpreted by a federal administrative agency, these records fall under the exception to release under Ohio’s Public Records Act, R.C. 149.43(A).
Therefore, I would grant a limited writ, requiring disclosure of the records with any personally identifiable information, such as the name of the student, the date and time of the incident, or any other easily traceable information (e.g., residence hall room numbers, names of roommates) deleted. Because most of these records have already been released with such deletions, I would deny attorney fees.